Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-18 are pending.

Information Disclosure Statement 
 The information disclosure statement (IDS) submitted on 12/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Specification
The abstract of the disclosure is objected to because of the following two reasons. First the Abstract is not a single paragraph. Secondly, the Abstract contains extraneous language as underlined by the Examiner below.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

    PNG
    media_image1.png
    382
    803
    media_image1.png
    Greyscale

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a gaseous pharmaceutical composition characterized in that it comprises hydrogen gas. This judicial exception is not integrated into a practical application because it reads on the natural product hydrogen gas or when mixed with oxygen and/or nitrogen it reads on the natural product air. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Glueckauf et al. (Abstract of: Quarterly Journal of the Royal Meteorolgical Society 1957; 83(258):522-528; 2 pages) discloses that the average hydrogen content of air is 0.6 ppm (0.00006%). Since the only component to make the gaseous composition a pharmaceutical composition is hydrogen then the natural product air satisfies that language. Adding oxygen or an inert gas does not add additional elements that are sufficient to amount to significantly more than the judicial exception because oxygen and the inert gas nitrogen are components of air. The ordinary artisan understands air to comprise the inert gas nitrogen as well as oxygen. The Examiner will take Official Notice on that fact because it is beyond dispute that air is well known and common knowledge to contain both nitrogen and oxygen and capable of instant and unquestionable demonstration as being well-known. See MPEP 2144.03(A). Varying the amounts of the natural product hydrogen does not add other elements to make the composition significantly more because it is merely a different amount of hydrogen. Placing the hydrogen in a container is conventional. As such, the claims read on hydrogen gas and/or air and are not patent eligible subject matter without more.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20150297515).
With regard to instant claims 1, 14 and 18, Lin disclose an inhalation-type pharmaceutical composition for hypertension comprising hydrogen gas in an amount between 2-96% (Abstract; claims 1-4), which must be contained in a container and is to be inhaled, hence administered, by the user who ostensibly has hypertension [0049-0051] thereby disclosing a gaseous pharmaceutical composition for improving hypertension comprising hydrogen gas and methods for hypertension therapy. Also note that Lin discloses in [0004]: “Therefore, the pharmaceutical for hypertension must be applied effectively on the long term treat for hypertension.”
With regard to instant claims 2-9, these dependent claims are directed to the preamble of claim 1 “for improving hypertension”. The preamble has been considered but is not afforded any patentable weight. In the instant case, a composition of matter claim is under examination and not a process of treatment. The body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Accordingly, claims directed to the preamble are also of no significance and are rejected. 
With regard to instant claim 10, Lin discloses adding air and/or oxygen (claim 4). Please note that the ordinary artisan understands air to comprise the inert gas nitrogen as well as oxygen. The Examiner will take Official Notice on that fact because it is beyond dispute that air is well known and common knowledge to contain both nitrogen and oxygen and capable of instant and unquestionable demonstration as being well-known. See MPEP 2144.03(A). 
With regard to instant claim 11, Lin discloses adding an inert gas (claim 4).
With regard to instant claims 14-17, the limitation of “said hydrogen gas is provided by” in claim 14 is a product-by-process type limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, it is immaterial as to how the hydrogen or hydrogen-nitrogen gas mixture is generated/produced/provided to make the composition. The prior art discloses a hydrogen-nitrogen-oxygen gas mixture, which must be in a container to hold the mixture, in the embodiment where the second gas is air (claim 4) and that anticipates embodiments of gas mixtures of hydrogen and nitrogen or oxygen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US 20150297515) and Hayashi et al. (Am J Physiol Heart Circ Physiol. 2011;301:H1062-H1069) and Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems 1999, 7th Edition; page 48 (2 pages total)).
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    149
    1157
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    156
    1326
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected over Lin under § 102 above are also invalid under §103. The discussion of Lin above is incorporated by reference. 
	With regard to instant claim 12, as noted above, Lin teaches a gas volume amount of hydrogen gas between 2 to 96% (Abstract; [0012, 0026]; claim 1) thus overlapping the claimed amount of 0.1-4% (v/v). MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 12 and 13, Hayashi et al. teach administration of 1.3 vol/100 vol H2 gas which was effective for reducing oxidative stress (Abstract). Hayashi et al. also teach that H2 gas is reported of have no risk of igniting at concentrations of <4% (page H1065, bottom right column Discussion). Hayashi et al. also teach that 2% H2 gas is reported to reduce inflammatory mediators (bottom right column, page 1067).
	Ansel et al. teach that physician desires a dose of a drug being able to achive the drug’s optimum therapeutic effect with safety but at the lowest possible dose which may be different for different patients (page 48, lower left column) and the physician may if necessary increase or decrease the doses to meet the particular requirements of the patient (page 48, upper right column). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

1. The difference between the instant application and Lin is that Lin do not expressly teach the concentration of hydrogen in the composition is with 0.1-4% (v/v) or 1.0-2.0% (v/v). This deficiency in Lin is cured by the teachings of Hayashi et al. and Ansel et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical hypertension research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from hypertension medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Lin with 0.1-4% (v/v) or 1.0-2.0% (v/v) hydrogen, as suggested by Hayashi et al. and Ansel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Lin teach an overlapping range and the lower end amount of between 2 to 96% touches on the claimed range of 1.0-2.0% thus rendering the claimed range obvious. See MPEP 2144.05(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Additionally, Lin suggests adjusting the amount of the gas according to the patient’s situation [0049-0050] which is in alignment with the teachings of Ansel et al. who suggest that the physician optimize the amount of drug to the lowest possible dose to achieve therapeutic benefit. Furthermore, Hayashi et al. teach that 1.3 vol/ 100 vol H2 (1.3%) gas was effective for reducing oxidative stress thus indicating that amounts of hydrogen gas below 2% are still effective. Accordingly, the ordinary artisan would have a reasonable expectation of success in adjusting the concentration of hydrogen in the gas composition of Lin to 0.1-4% (v/v) or 1.0-2.0% (v/v) hydrogen with a reasonable expectation of success. Also note From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). And from MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, the instant claimed amounts of hydrogen are obvious in view of the combined references. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613